 1

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
 7
                                        DISTRICT OF NEVADA
 8

 9
     CG TECHNOLOGY DEVELOPMENT,                  ) Case No.: 2:16-CV-00856-RCJ-VCF
10   LLC, et al.,                                )
                                                 ) ORDER SETTING TELEPHONIC
11                                               ) STATUS CONFERENCE
                          Plaintiffs,            )
12                                               )
     Vs.                                         )
13                                               )
                                                 )
14   888 HOLDINGS, PLC,                          )
                                                 )
15                        Defendant.             )
                                                 )
16                                               )

17

18
            On December 19, 2018, the parties filed a Joint Status Report (ECF No. 143)

19   informing the Court that the parties are currently considering their options in view of the
20   PTAB’s final written decisions. The parties will notify the Court no later than January
21
     18, 2019, if any party intends to move to life the stay. Accordingly,
22
            IT IS HEREBY ORDERED that a Telephonic Status Conference is set for
23

24   09:00A.M., Friday, January 18, 2019, in LAS VEGAS COURTROOM 4B, before Judge

25   Robert C. Jones.
26
            IT IS FURTHER ORDERED that counsel shall dial from a land line into the AT&T
27
     Meet-Me-Line (1-888-675-2535), Access Code No.: 2900398; and Security Code No.:
28
 1   011819 five (5) minutes prior to the hearing. Counsel shall remain on the line until such
 2
     time as the Court joins the call and convenes the proceeding.
 3

 4
                                                 Dated this 3rd day of January, 2018.
 5

 6

 7

 8                                               ROBERT C. JONES
                                                 Senior District Judge
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
